Citation Nr: 0807162	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-38 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling. 

2. Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 10 percent disabling. 

3. Entitlement to an effective date earlier than 
August 3, 2001, for the grant of service connection for PTSD. 

4. Entitlement to an effective date earlier than 
August 3, 2001, for the grant of service connection for 
diabetes mellitus. 

5. Entitlement to an effective date earlier than 
August 3, 2001, for the grant of a total rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to 
April 1971. 

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which in pertinent part denied 
increased ratings for PTSD and diabetes mellitus. By rating 
decision of August 2004, the veteran's rating for PTSD was 
increased from 50 percent to 70 percent, effective July 2004; 
a total rating was granted, effective July 2004, and the 
claim for an increased rating for diabetes mellitus was 
denied. 

As to the issue of an increased rating for PTSD, the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1992). Therefore, the claim for a higher 
rating for PTSD remains in appellate status. The veteran also 
disagreed with the effective date of the awards and the 
current appeals as to effective dates ensued. 



The veteran has also filed a January 2005 notice of 
disagreement (NOD) to the effective date of the increase to 
70 percent for PTSD. Because a timely filed NOD was 
submitted, a statement of the case is now required.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

The issues of increased ratings for PTSD and diabetes 
mellitus are being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's original applications for service-connected 
compensation were received on August 3, 2001.

2. By rating decision of April 2002, service connection for 
PTSD and diabetes mellitus was granted, effective 
August 3, 2001.

3. By rating decision dated in November 2005, a total rating 
was granted, effective August 3, 2001, the date of receipt of 
the veteran's original claim for compensation.

3. The veteran was notified of the grants of service 
connection in a letter of the same month and no appeal as to 
the effective date was filed. 


CONCLUSIONS OF LAW

1. An effective date earlier than August 3, 2001 for the 
grant of service connection for PTSD and diabetes mellitus is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2007).

2. An effective date earlier than August 3, 2001 for the 
grant of a total disability evaluation based on individual 
unemployability is not warranted. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). As to the issue of 
an earlier effective date for a service connection claim, the 
Board concludes that to proceed to a decision on the merits 
would not be prejudicial to the appellant in this instance. 
In this case, the veteran has attempted to allege a 
"freestanding" claim which can not be awarded as a matter 
of law. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 



In the alternative, the veteran was notified of the basis of 
an effective date as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
VA must also provide notification that a disability rating 
and an effective date for the award of benefits be assigned 
if service connection is awarded. The veteran received 
Dingess notification in August 2006. Since the preponderance 
of the evidence is against the claims, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, copies of the 
claims, and VA medical records. There are no known additional 
records or information to obtain. 

A hearing was offered, and the veteran declined. As such, the 
Board finds that the record as it stands, if required, 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with his claims.


Earlier Effective Date

The veteran maintains that an effective date earlier than 
August 3, 2001, is warranted for the grant of service 
connection for PTSD and diabetes mellitus. The veteran's 
representative alleges that the veteran's disabilities 
affected the veteran prior to August 3, 2001, and warrants an 
effective date prior to that date. The veteran also asserts, 
without specific contention, that an earlier effective date 
for the assignment of a total rating is warranted.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.


The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2007).

The veteran initially filed his claim for service connection 
for PTSD and diabetes mellitus on August 3, 2001. Service 
medical evidence and VA outpatient treatment records were 
reviewed and he underwent VA examination in connection with 
both claims in February 2002. By rating decision of 
April 2002, service connection was granted for PTSD and 
diabetes mellitus, effective August 3, 2001, the date of 
claim. Notice was sent that same month detailing the 
veteran's appellate rights. No appeal was received with 
regard to either decision.

The veteran's claim for a total rating based on individual 
unemployability was received in March 2004, and was granted 
by rating decision dated in September 2004. An effective date 
of July 6, 2004 (the date of a VA medical examination) was 
originally assigned. However, subsequent to receipt of the 
veteran's notice of disagreement, the RO assigned an 
effective date of August 3, 2001 for the grant of a total 
rating, based on receipt of the veteran's initial application 
for service-connected compensation.

There is no basis for the assignment of effective dates for 
service connection for PTSD, diabetes, or of a total rating 
earlier than assigned. In Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the Court held that when a rating decision is final, 
only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates. A freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality. As to the PTSD and diabetes 
claims, the veteran had one year from notification of the 
April 2002 RO decision to initiate an appeal by filing a NOD 
with the decision, and the decision became final when an 
appeal was not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  The effective date of the grant for service 
connection for PTSD and diabetes mellitus were not appealed 
within the appellate period, thus making the claims final. An 
attempt to overcome finality in raising a freestanding claim 
must fail. 

Similarly, there is no legal or factual basis for the 
assignment of an effective date earlier than August 3, 2001 
for the total rating. The law provides that a specific claim 
in the form prescribed by the Secretary is necessary for 
disability benefits to be paid to any individual under the 
laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151. A claim is a formal or informal communication, in 
writing, requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 
3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such an informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. Derwinski, 3 
Vet. App. 196 (1992).

Prior to August 3, 2001, there is no information in the 
claims folder evidencing an intent to file for any benefit. 
Thus, no date earlier than that assigned by the RO for a 
total rating may be assigned.

Based on the foregoing, the earliest date that service 
connection can be granted for PTSD and diabetes mellitus is 
August 3, 2001; as well as that of the total disability 
rating - the date of the original claims. Therefore, an 
effective date earlier than August 3, 2001, for the grant of 
service connection for PTSD, diabetes mellitus and a total 
rating are not warranted. 



ORDER

An effective date earlier than August 3, 2001 for service 
connection for PTSD is denied.

An effective date earlier than August 3, 2001 for service 
connection for diabetes mellitus is denied. 
An effective date earlier than August 3, 2001 for a total 
rating is denied.


REMAND

Additional development is necessary with regard to the 
veteran's claims for increased rating for PTSD and diabetes 
mellitus, and earlier effective date claim for  an increase 
to 70 percent for PTSD. 

The veteran asserts that his service-connected PTSD and 
diabetes mellitus are more severe than the current 
evaluations reflect. In reviewing the claims folder, a 
May 2004 VA outpatient treatment record shows, in pertinent 
part, that the veteran filed a claim for Social Security 
Administration (SSA) benefits. A December 2004 VA Social and 
Industrial Survey conducted to determine the veteran's 
capacity to manage funds, indicated that the veteran had 
received an SSA award. However, the 
SSA records are not in the claims file, and VA has a 
statutory duty to obtain these records. 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2); see Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992). These records should be obtained on remand. 
See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As to the issue of an effective date earlier than 
August 3, 2001, for the grant of an increased rating to 
70 percent for PTSD, the veteran filed a January 2005 notice 
of disagreement to the rating of a PTSD (70 percent) and the 
effective date, which at that time was July 6, 2004. By 
rating decision of November 2005, the RO granted the 
effective date for a 70 percent rating to August 3, 2001. The 
veteran indicated in his November 2005 substantive appeal (VA 
Form 9), the veteran still wanted an increased rating for 
PTSD and an earlier effective date. The RO submitted a SOC 
with regard to the increased rating for PTSD; however, an 
effective date earlier than August 3, 2001, for a 70percent 
rating for PTSD, was not reflected in the SOC. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC. 

Accordingly, this case is REMANDED for the following action:  

1. Obtain from the SSA a copy of its 
decision regarding the veteran's claim 
for SSA disability benefits, as well as 
the medical records relied upon in that 
decision. Associate those records with 
the claims folder. 

2.  The veteran and his representative 
should be provided a SOC regarding 
entitlement to an effective date earlier 
than August 3, 2001 for a 70 percent 
rating for PTSD. If the veteran perfects 
an appeal by timely submitting a 
substantive appeal, the matter should be 
returned to the Board for further 
appellate review. 

3.  Adjudicate the issues of increased 
rating for diabetes mellitus and PTSD. If 
any decision is adverse to the veteran, 
he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal. They should be given an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


